Citation Nr: 9901684	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  98-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for left knee degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellants spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
September 1959.


FINDINGS OF FACT

1.  Any knee symptoms that the veteran may have experienced 
during service were acute and transitory in nature and 
resolved without residual disability.

2.   A  chronic knee disability, including degenerative 
arthritis of the left knee, was first diagnosed over twenty 
years after service and is without etiologic link to in-
service left knee symptoms diagnosed as weak knee syndrome.


CONCLUSION OF LAW

The claim for service connection for left knee degenerative 
arthritis is not well grounded.   38 U.S.C.A. § 5107 (a) 
(West 1991).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION


According to the transcript of the August 1998 RO hearing, 
both the veteran and his spouse testified that the veteran 
had seen doctors for knee problems in 1960, but neither was 
able to remember the names of the doctors or any other 
information. Under these circumstances, the Board will 
proceed because further attempts at development would serve 
no useful purpose. 

I.  Factual Background

Service medical records reveal an enlistment examination 
conducted in December 1955.  This examination reflected all 
aspects of the veterans health, including lower extremities, 
to be normal.  The veteran reported himself to be in good 
health and denied any history of bone, joint or other 
deformity, arthritis, or trick or locked knee.

In August 1957 the veteran complained of a knee disorder.  
Service medical records reflect the knee was wrapped with an 
ace bandage and the veteran was returned to duty.

On September 7, 1957 the veteran again complained of pain and 
swelling in the left knee for two weeks.  The veteran was 
transferred to U.S. Naval Hospital, San Diego for disposition 
and treatment.   The veteran reported that his left knee 
began swelling  out of the blue sky for the first time 
eight months previously.  He reported the onset as insidious 
with pain over the inferior and medial border of the patella.  
The veteran stated that following the August 1957 complaint, 
he was asymptomatic until two weeks earlier when the same 
episode occurred again.  Since the first episode the veteran 
stated he felt a little weak in the knee and as though it 
would give way.  The veteran denied any specific recent 
or old trauma to the knee and he denied any locking.  All x-
rays and tests performed at the hospital, including 
provocative exercises to attempt to produce more objective 
signs, were negative and revealed no abnormalities.  The 
ligaments were not unstable.  Some pain on compression of the 
patella was noted, but there was no abnormal patella or 
femoral grating on the left.  The record states no measurable 
swelling was found.  The veteran stated he felt better and 
was returned to duty at his request on September 28, 1957.  
The records reflect the veteran was told that should any 
swelling or objective signs of knee problems develop, he 
could be seen as an outpatient in the orthopedic clinic.   A 
diagnosis of weak knee syndrome of the left knee was noted.

In October 1958 the veteran complained of muscle aches and 
pains, fever, chills, sore throat, nausea, vomiting, malaise 
and anorexia.  A diagnosis of the flu was noted.

Service medical records also reflect the veteran was examined 
in April, May, and August of 1958 and found physically 
qualified for transfer.  

The veterans discharge examination in September 1959 
reflects no abnormalities. The lower extremities were 
evaluated as normal.  No defects or complaints were noted.

Private medical records dated October 1980 reflect the 
veteran complained of pain, swelling, and instability in his 
left knee.  The veteran reported twisting his knee while 
moving or pitching hay two months earlier.   Intermittent 
swelling and partial locking were noted.  The veteran was 
admitted for exploration of the medial joint surface.   Past 
history reflects the veteran denied any serious illnesses or 
operations other than childhood diseases and an appendectomy.  
The records reflect the veteran presented acute tenderness 
with some crepitation over the medial joint surface.  X-rays 
revealed early traumatic changes and a slight medial 
instability was noted.  A slight increase in joint fluid was 
also present.  The private physician performed an arthrotomy, 
partial synovectomy with repair femoral condyle, and complete 
patelloplasty and lateral release with imbrication of the 
medial retinaculum.   The private physician diagnosed tear, 
medial meniscus, left knee, along with early traumatic 
changes, with severe subchondral fractures and chondromalacia 
of the entire patella.

Upon VA examination in March 1997, the veteran stated his 
knees became painful during boot camp but he did not seek 
medical attention at that time.  The veteran further reported 
he was hospitalized in 1956 because of painful knee 
conditions.  The veteran stated the knees became painful 
again in the 1960s and seemed to give way when walking.   The 
veteran reported having knee surgery in 1981 after his left 
knee gave out in the fall of 1980.  Following the knee 
surgery the veteran reported continued pain in the left knee 
upon walking and climbing stairs.   X-rays revealed slight 
narrowing of medial joint compartment and mild osteophytic 
spurring throughout all compartment.  The VA examiner 
diagnosed degenerative arthritis of the left knee.

The veterans claims file also reflects an undated statement 
from his daughter in which she stated the veteran had 
experienced problems with his left knee for as long as she 
could remember.  She further stated she had always been told 
and believed that the veterans knee problem was a service 
injury.

A statement from a friend of the veteran dated April 1998 
reflects a friendship with the veteran since 1953.  She 
stated the veteran never complained of knee pain prior to 
joining the service; however, after getting out of the 
service he complained of pain in his knee often.  She 
recalled his knee surgery in 1980 or 1981 and stated the 
veteran had not been good since.

At the RO hearing, the veteran testified that he had 
experienced problems with his knee after the initial injury 
in 1957.   The veteran also testified that he felt 
discouraged from going to the sick bay.   He stated he had 
knee problems after he got out of the service.    The 
veterans spouse testified that the veteran had complained of 
knee problems since getting out of the service.  

II.  Laws and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.    38 U.S.C.A.  § 1131.    
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.   38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  

The threshold question to be answered in the veterans appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a). Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease entity is established, there 
is no requirement for evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnoses of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may be granted for arthritis if manifested 
to a compensable degree within one year after the veterans 
separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

III.  Analysis

The veterans service medical records indicate a diagnosis of 
weak knee syndrome of the left knee in 1957.  X-ray 
evaluation of the left knee at that time revealed no 
abnormalities.   Upon discharge examination the veterans 
lower extremities were evaluated as normal.  There is no 
evidence of clinical findings or symptomatology, including 
relevant complaints, pertaining to a knee disability until 
1980, when the veteran complained of pain and swelling in the 
left knee after twisting it while moving or pitching hay.  
The veterans March 1997 VA examination reveals a diagnosis 
of degenerative arthritis of the left knee and reports x-ray 
findings consistent with that diagnosis.    

The veterans claim is supported by his reports of his 
medical history as well as the testimony and statements from 
his spouse, daughter, and friend.   However, as laypersons, 
neither the veteran nor his spouse, daughter, or friend 
possess the medical competence to discern whether what was 
seen or experienced in service, in fact, represented the 
onset of degenerative arthritis of the left knee.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Medical 
evidence is needed to link the inservice symptomatology with 
the current finding of arthritis.   Savage v. Gober, 10 Vet. 
App. 488 (1997).  Because no medical link has been 
demonstrated between the veterans left knee disability and 
service, the necessary nexus between the post-service 
disorder and service is lacking.


ORDER

Service connection for left knee degenerative arthritis is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
